Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIE S AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-18793 VITAL SIGNS, INC. (Exact name of registrant as specified in its charter) New Jersey 11-2279807 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 20 Campus Road Totowa, New Jersey 07512 (Address of principal executive office, including zip code) 973-790-1330 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. At August 7, 2008, there were 13,296,697 shares of Common Stock, no par value, outstanding. VITAL SIGNS, INC. INDEX Page Number PART I. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2008 (Unaudited) and September 30, 2007 (Audited) 2 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended June 30, 2008 and 2007 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2008 and 2007 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11-22 Item 3. Quantitative and Qualitative Disclosure About Market Risks 23 Item 4. Controls and Procedures 23 PART II. Item 1A. Risk Factors 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 6. Exhibits 25 Signatures 26 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Certain information and footnote disclosures required under generally accepted accounting principles have been condensed or omitted from the following condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. Vital Signs, Inc. believes that the disclosures are adequate to assure that the information presented is not misleading in any material respect. It is suggested that the following condensed consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the registrants Annual Report on Form 10-K for the year ended September 30, 2007. The results of operations for the interim periods presented herein are not necessarily indicative of the results to be expected for the entire fiscal year, or any other period. In this Quarterly Report, references to Vital Signs, the Company, the registrant, we, us, and our refer to Vital Signs, Inc. and its subsidiaries.
